Title: To Thomas Jefferson from Madame de Lafayette, 26 [August 1786]
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Jefferson, Thomas



Chaville ce Samedy 26 [Aug. 1786]

J’ai donné a Mde. De tessé, monsieur, Lesperance de voir un de ces jours, mademoiselle votre fille a Chaville, et cette esperance Lui fait un extrême plaisir. Elle m’a charge de vous Le dire, et en même tems de vous demander que ce soit mardy prochain, parcequ’elle doit aller voir dans Laprès midy jouer Les eaux du Parc de Versailles, ce qui se voit rarement, et est veritablement un très beau Spectacle. Si vous êtes obligé ce jour La d’aller Le matin a Versailles, je vous demanderois La permission damener ici Mademoiselle votre fille, en même tems que La mienne, car je retourne a Paris Lundy; nous reviendrions a Châville, Le mardy matin, vous nous y rejoindriés, de Versailles pour diner, et nous irions Laprès midy tous ensemble voir jouer Les eaux. Lexecution de ce projet, me combleroit de joye, et vous seriés bien bon et bien aimable, de Lapprouver, et dobtenir Le consentement de mademoiselle Jefferson. Toutes Les occasions de La voir me sont precieuses, votre amitié pour Mr. De La fayette, me donne quelques droits a Lui demander La Sienne, et je ne negligerai Surement pas de Les reclamer. Receves je vous en supplie, monsieur, Mille complimens de Mde. De tesse, et agrées Lassurance, de tous Les sentimens avec Lesquels j’ai lhonneur detre, votre tres humble et très obeissante servante

Noailles de la Fayette

